Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed December 4, 2020 has been entered.

Applicant's arguments filed November 15, 2020, have been fully considered but they are not found persuasive.

Claims 2-17 and new claim 19 are pending.  Claims 1 and 18 are canceled.  Claims 7, 8, and 17 are withdrawn and 2-6, 9-16, 18 in part are withdrawn.  Claims 2-6, 9-16 and 18 are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6, 9-16, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to a law of nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).  And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added).  
Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”  
Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112– 120; Benson, supra, at 71–72.

We find that the process claims at issue here do not satisfy these conditions. In particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)

1. Is the claimed invention directed to one of the four statutory categories, i.e. a process, machine, manufacture, or composition of matter?
 
2. Does the claim recite or involve judicial exception(s), i.e. abstract ideas, laws of nature/natural principles, natural phenomena, and natural products?
 
3. Does the claim as a whole recite something significantly different than the judicial exception(s)? 

In the present case, the claims are directed to a naturally occurring correlation between identification of Fyn and Lyn/Lck activation and treating autoimmune disease. 

The diagnostic steps recited in claims do not contain any additional elements or steps beyond the observation of a natural principle, and as a result, these claims do not satisfy the third inquiry. The method of claims involve instructions that are well-understood, routine, and conventionally practiced by those in the field i.e. receptor binding assay. Thus, the claim also fails to satisfy the third inquiry. Since the claim satisfies all three inquiries, it is rejected under 35 U.S.C. 101 as not being drawn to patent-eligible subject matter.
In the present case, the claims are directed to a naturally occurring correlation between identification of Fyn and Lyn/Lck activation and treating autoimmune disease SLE  Futhermore, the determining steps are mental steps.  The treatment are in these claims are generic administration as generically applying the administration.  
The claims as a whole does not recite something significantly different than the natural principle.  The natural principle of a claim must contain steps amounting to a practical application of the claimed invention, and the practical application must amount to significantly more than the natural principal itself.  Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the 
The administering a SLE treatment to a patient does not have any specific product which is administered and is a “apply it” treatment that is generic.
The diagnostic steps recited in claims do not contain any additional elements or steps beyond the observation of a natural principle, and as a result, these claims do not satisfy the third inquiry. The method of claims involve instructions that are well-understood, routine, and conventionally practiced by those in the field i.e. antibody binding assay in lung cancer sample which is well known in the art.  The method of treatment steps are not present in the rejected claims and do not contain any additional elements or steps beyond the natural principle.  Thus, the claim also fails to satisfy the third inquiry. Since the claim satisfies all three inquiries, it is rejected under 35 U.S.C. 101 as not being drawn to patent-eligible subject matter. 
In sum, when the relevant factors are analyzed, they weigh against significant difference from naturally occurring principle and thus claims do not qualify as eligible subject matter.

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646